Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 17, 2020                                                                                   Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem
  160312
                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
  AGNES N. CRAMER,                                                                                    Elizabeth T. Clement
            Plaintiff-Appellant,                                                                      Megan K. Cavanagh,
                                                                                                                       Justices

  v                                                                SC: 160312
                                                                   COA: 347806
                                                                   MCAC: 14-000086
  TRANSITIONAL HEALTH SERVICES OF
  WAYNE and AMERICAN ZURICH
  INSURANCE COMPANY,
            Defendants-Appellees.

  _________________________________________/

         On order of the Court, the application for leave to appeal the August 16, 2019
  order of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Court of Appeals for
  consideration, as on leave granted, of whether: (1) the Michigan Compensation
  Appellate Commission correctly concluded that the magistrate properly applied the four-
  factor test in Martin v Pontiac Sch Dist, 2001 Mich ACO 118, lv den 466 Mich 873
  (2002), and the standard in Yost v Detroit Board of Education, 2000 Mich ACO 347, lv
  den 465 Mich 907 (2001); (2) the Martin test is at odds with the principle that a
  preexisting condition is not a bar to eligibility for workers’ compensation benefits and
  conflicts with the plain meaning of MCL 418.301(2); and (3) the Michigan
  Compensation Appellate Commission correctly concluded that the magistrate’s lack of
  causation conclusion was supported by the requisite competent, substantial, and material
  evidence utilizing the proper standard of law. In all other respects, leave to appeal is
  DENIED, because we are not persuaded that the remaining question presented should be
  reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 17, 2020
           s0414
                                                                              Clerk